Name: Commission Regulation (EC) No 1567/2002 of 30 August 2002 fixing the maximum buying-in price for skimmed-milk powder for the fourth invitation to tender carried out under the standing invitation to tender governed by Regulation (EC) No 214/2001
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  prices
 Date Published: nan

 Avis juridique important|32002R1567Commission Regulation (EC) No 1567/2002 of 30 August 2002 fixing the maximum buying-in price for skimmed-milk powder for the fourth invitation to tender carried out under the standing invitation to tender governed by Regulation (EC) No 214/2001 Official Journal L 234 , 31/08/2002 P. 0027 - 0027Commission Regulation (EC) No 1567/2002of 30 August 2002fixing the maximum buying-in price for skimmed-milk powder for the fourth invitation to tender carried out under the standing invitation to tender governed by Regulation (EC) No 214/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) Article 17 of Commission Regulation (EC) No 214/2001 of 12 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder(3) provides that, in the light of the tenders received for each invitation to tender, a maximum buying-in price is to be fixed by reference to the intervention price applicable and that it may also be decided to make no award under the round.(2) As a result of the tenders received, the maximum buying-in price should be fixed as set out below.(3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1For the fourth invitation to tender issued under Regulation (EC) No 214/2001, for which tenders had to be submitted not later than 27 August 2002, the maximum buying-in price shall be EUR 196,27/100 kg.Article 2This Regulation shall enter into force on 31 August 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 37, 7.2.2001, p. 100.